UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 25, 2013 U.S. RARE EARTHS, INC. (Exact name of registrant as specified in its charter) Nevada 000-31199 87-0638338 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 12 Gunnebo Drive, Lonoke, Arkansas48152 (Address of Principal Executive Offices) (501) 676-2994 Registrant’s Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 25, 2013, the Company received notice that the Eighth Judicial District Court, Clark County, Nevada (Case No. A668230-B, Dept. Thirteen, Las Vegas NV 89155) had preliminarily approved the Settlement Agreement and General Release (the “Settlement Agreement”) between the Company and H. Deworth Williams, Edward Cowle, Geoff Williams and Blue Cap Development Corp. The preliminary approval requires a final settlement hearing to be held on May 23, 2013. Further the Company agreed to file (a) a Form 8-K within fourteen days of April 23, 2013 with the Settlement Agreement; (b) post the Settlement Agreement on the Company website; and (c) mail the Settlement Agreement to all shareholders. Any objecting shareholders have until 5days before May 23, 2013 to file their objections with the Eighth Judicial District Court, Clark County, Nevada and counsel for the parties. The Settlement Agreement approved by the court is the same Settlement Agreement in all material respects that was described in detail in the Company’s Annual Report on 10-K filed with the SEC on April 8, 2013. The description of the Settlement Agreement in the Company’s Form 10-K is intended only as a summary.The full Settlement Agreement is included as Exhibit 10.1 and is hereby incorporated by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits – Exhibit No. Description Notice of Proposed Settlement, Settlement Hearing, and Right to Appear dated April 24, 2013 by and between U.S. Rare Earths, Inc. andH. Deworth Williams, Edward Cowle, Geoff Williams and Blue Cap Development Corp. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. U.S. RARE EARTHS, INC. Date:April 29, 2013 By: /s/Kevin Cassidy Name:Kevin Cassidy Title:Chief Executive Officer 3 Item 9.01Financial Statements and Exhibits. (d)Exhibits – Exhibit No. Description Notice of Proposed Settlement, Settlement Hearing, and Right to Appear dated April 24, 2013 by and between U.S. Rare Earths, Inc. andH. Deworth Williams, Edward Cowle, Geoff Williams and Blue Cap Development Corp. 4
